HEALY, Circuit Judge.
In February of 1938 appellee Steffen sustained an injury compensable under the Longshoremen’s and Harbor Workers’ Compensation Act, 33 U.S.C.A. § 901 et seq. Although disabled for a few days Steffen shortly resumed work and continued regularly in his employment until August 5, 1938, on which date he became totally disabled in consequence of the injury. The disability persisted up to the time of the filing of his claim for compensation on January 20, 1941. No compensation appears to have been paid him in the interim.
The question is whether the claim was barred under section 13(a) of the Act, 33 U.S.C.A. § 913(a), because not filed within one year after the injury. The Deputy Commissioner found that the employer had knowledge of the injury at the time of its occurrence but had made no report thereof as required by section 30(a) of the Act.1 Pie was of opinion that the amendment of June 25, 1938, 52 Stat. 1167, applied, hence the claim was not barred. Compensation was accordingly awarded. The case duly found its way into the District Court, where the order of the Deputy Commissioner was sustained. The employer and its carrier appeal.
By the amendment of June 25, 1938, Congress added to section 30 of the Act an additional subdivision, now section 30(f), 33 U.S.C.A. § 930(f). This provides that where the employer or the carrier has knowledge of an injury and fails to file a report thereof as required by subdivision (a) of section 30, “the limitations in subdivision (a) of section 913 of this chapter shall not begin to run against the claim of the injured employee * * * until such report shall have been furnished * *
This amendment became effective well within the period of one year after Steffen’s injury. Appellants contend that the amendment was not intended by the lawmakers to be applicable in a case involving a previous injury; it was to operate, they say, prospectively only. Neither the language nor the object of the ‘amendment supports the contention. The change effected by Congress related purely to a matter of administration. The employer *547already rested under the statutory duty to report injuries. Congress appears to have intended giving employers an additional incentive for obeying the statutory mandate. Cf. Ayers v. Parker, D.C., 15 F.Supp. 447, 452. It is reasonable to assume that the legislators were as much concerned with current as with prospective disobedience. In this instance the employer might at any time have started the time limit to run against the claim by the simple expedient of discharging an existing obligation to report.
Whether the amendment governs in cases where the time limit had expired prior to its adoption is a question of no present concern.
Affirmed.

 This subdivision requires the employer to report injuries to the Commission within ten days of their occurrence. Certain information must accompany the report.